Opinion issued November 26, 2003
     











In The
Court of Appeals
For The
First District of Texas




NOS. 01-02-01040-CR
          01-02-01041-CR




ARTHUR HIMELL ROZELL, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause Nos. 894614 & 894615




MEMORANDUM OPINION 

          A jury found appellant, Arthur Himell Rozell, guilty of two separate offenses
of aggravated sexual assault of a child
 and assessed his punishment at confinement
for 15 years in each case.  We address whether the trial court erred in not holding a
hearing on appellant’s motion for new trial.  We affirm.
Ander’s Brief
          Appellant’s appointed counsel on appeal filed a brief stating that, in his
opinion, the appeal was frivolous.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and stating why no arguable grounds for error on appeal
exist.  See Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969).  Counsel
certifies that he served a copy of the brief on appellant and advised him of his right
to file a pro se response.  Appellant filed a pro se response. 
Motion for New Trial Hearing
            In his sole point of error, appellant argues that the trial court erred in failing
to hold a hearing on his motion for new trial before it denied the motion.  A motion
for new trial gives a defendant a right to a hearing on matters not determinable from
the record, but only if the defendant files the motion in writing within 30 days after
the sentence, presents the motion to the trial court within 10 days after filing, and
requests a hearing.  Tex. R. App. P. 21.4(a),  21.6; Donovan v. State, 17 S.W.3d 407,
410 (Tex. App.—Houston [1st Dist.] 2000), aff’d, 68 S.W.3d 633 (Tex. Crim. App.
2002).
          The record reflects that appellant’s attorney filed a motion for new trial within
30 days of the date of judgment.  However, the record contains no evidence that
appellant presented the motion to the trial court within 10 days of filing the motion
as required by Rule 21.6.  See Tex. R. App. P. 21.6.  Accordingly, we overrule
appellant’s sole point of error.
Conclusion
                    We affirm the trial court’s judgment. 
 

                                                             George C. Hanks, Jr.
                                                             Justice

Panel consists of Justices Taft, Jennings, and Hanks.
Do not publish.  Tex. R. App. P. 47.4.